Exhibit 10.6

 



STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 13th day of
January, 2015, by and among DIGERATI TECHNOLOGIES, INC., a Nevada corporation
(the “Company”) and Flagship Oil and Gas Corp., a Texas corporation (the
“Purchaser”).

Background:

A.                Purchaser desires to purchase from the Company, and the
Company desires to sell to Purchaser, 2,279,412 (two million two hundred seventy
nine thousand four hundred and twelve) shares (the “Shares”) of the Company’s
common stock, $0.001 par value per share (the “Common Stock”) and a warrant (the
“Warrant”) to purchase 300,000 shares of Common Stock (the “Warrant Shares”) for
five years.

Agreement:

NOW, THEREFORE, in consideration of the covenants set forth herein, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and the Company hereby agree as follows:

1. Purchase of and Sale of Shares and Warrant.  On the terms and subject to the
conditions set forth in this Agreement, Purchaser agrees to purchase from the
Company at the Closing (as defined below), and the Company agrees to issue and
sell to Purchaser at the Closing, the Shares and the Warrant for an amount (the
“Purchase Price”) equal to (a) the number of Shares times (b) the average
closing price reported for the Company’s Common Stock for the five trading days
prior to and including January 13, 2015 (“Stock Price”)

2. Warrant Strike Prices.  The strike price for the purchase of the Warrant
Shares shall be equal to the Stock Price.

3.  Closing.  The closing of such purchase and sale of the Shares and Warrant
(the “Closing”) shall take place on January 19, 2015 at the offices of the
Company, 3463 Magic Drive, Suite 355, San Antonio, Texas 78229, at 8:00 a.m.
Central Standard Time, or at such other time and place as Purchaser and the
Company mutually agree.  The Closing may be completed by a personal meeting or
by an exchange of signature pages, certificates and other documents through the
mail or by similar means electronically.  At the Closing:

(a)                Company shall deliver to Purchaser a stock certificate
evidencing the Shares (in such denominations as the Purchase shall specify at
least five days prior to the Closing) duly signed by the requisite officer of
Company and countersigned by Company’s transfer agent;

(b)               Company shall deliver to Purchaser the Warrant, in the form
attached hereto duly completed and signed by an officer of Company;

(c)                Purchaser shall deliver to Company a promissory note, in the
form attached hereto duly completed and signed by an officer of Purchaser.

1

 



4.  Disclosure of Information.  Purchaser acknowledges and represents that all
books, records and documents of the Company relating to the purchase and sale of
the Shares and Warrant have been and remain available for inspection by
Purchaser upon reasonable notice.  By signature below, Purchaser confirms that
all documents requested have been made available, and that Purchaser has been
supplied with all of the additional information concerning the Company and the
purchase and sale of the Shares and Warrant that has been requested by
him.  Purchaser represents that it and its representatives have had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the purchase and sale of the Shares and the business,
properties, prospects and financial condition of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 5 of this Agreement or the right of Purchaser to rely
thereon.  

5.   Representations and Warranties of the Company.  The Company hereby
represents and warrants to Purchaser that:

(a) Organization, Good Standing and Corporate Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted.

(b) Capitalization.  The authorized capital of the Company consists, immediately
prior to the Closing, of 150,000,000 (One Hundred and Fifty Million) shares of
common stock, $0.001 par value per share, of which 1,977,626 shares are issued
and outstanding, and 50,000,000 (Fifty Million) shares of preferred stock,
$0.001 par value per share, none of which are issued and outstanding.

(c) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of all obligations of the Company under this Agreement
and for the authorization, issuance and delivery of the Shares, the Warrant and
the Warrant Shares has been or shall be taken prior to the Closing, and this
Agreement, when executed and delivered, shall constitute a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, or other laws of general application relating to or affecting
the enforcement of creditors’ rights generally, and (ii) as limited by laws
relating to the availability of specific enforcement, injunctive relief or other
equitable remedies.

(d) Validity of Securities.  The Shares to be purchased and sold pursuant to
this Agreement, when issued, sold and delivered in accordance with its terms for
the consideration expressed herein, will be validly issued, fully paid and
non-assessable.

(e) Compliance with Other Instruments.  The execution, delivery and performance
of this Agreement by the Company, and the consummation of the transactions
contemplated hereby will not result in a violation of, or default under, any
contract, agreement, instrument, judgment, order, writ, or decree applicable to
the Company.

2

 



6. Representations and Warranties of Purchaser.  Purchaser hereby makes the
following representations and warranties to the Company and Purchaser agrees to
hold harmless the Company from any liability or injury, including, but not
limited to, that arising under Federal or state securities laws, incurred as a
result of any misrepresentation herein or any warranties not performed by
Purchaser.

(a) Organization, Good Standing and Corporate Power.  Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Texas. Purchaser is authorized and duly empowered to purchase and hold
the Shares and the Warrant, has its principal place of business at the address
set forth on the signature page and has not been formed for the specific purpose
of purchasing the Shares, the Warrant or the Warrant Shares.

(b) Authorization.  All corporate action on the part of Purchaser, its officers,
directors and stockholders necessary for the authorization, execution, delivery
and performance of all obligations of Purchaser under this Agreement has been or
shall be taken prior to the Closing, and this Agreement, when executed and
delivered, shall constitute a valid and legally binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, and (ii) as limited by laws relating to the availability of
specific enforcement, injunctive relief or other equitable remedies.

(c) Compliance with Other Instruments.  The execution, delivery and performance
of this Agreement by Purchaser, and the consummation of the transactions
contemplated hereby will not result in a violation of, or default under, any
contract, agreement, instrument, judgment, order, writ, or decree applicable to
Purchaser.

(d) Speculative Nature of Investment.  Purchaser is aware that an investment in
the Shares, the Warrant and the Warrant Shares is highly speculative and subject
to substantial risks.  Purchaser is capable of bearing the high degree of
economic risk and burdens of this investment, including, but not limited to, the
possibility of the complete loss of all funds invested, the loss of any
anticipated tax benefits, the lack of a public market, and limited
transferability of the Shares, the Warrant and the Warrant Shares which may make
the liquidation of this investment impossible for the indefinite future, if at
all.

(e) No Public Solicitation.  The offer to sell the Shares and the Warrant was
directly communicated to Purchaser and Purchaser was able to ask questions of
and receive answers concerning the terms and conditions of this transaction.  At
no time was Purchaser presented with or solicited by or through any article,
notice or other communication published in any newspaper or other leaflet,
public promotional meeting, television, radio or other broadcast or transmittal
advertisement or any other form of general advertising.

3

 



(f) Investment Intent.  The Shares and the Warrant are being purchased solely
for Purchaser’s own account, for investment, and are not being purchased with a
view to the resale, distribution, subdivision or fractionalization thereof.
Subject to compliance with applicable federal and state securities laws, the
Shares and the Warrant may be distributed to Purchaser’s stockholder(s) in the
future as a dividend or under a share exchange agreement.

(g) Restrictions on Transfer.  Purchaser understands that the Shares, the
Warrant and the Warrant Shares have not been registered, and that the Company is
under no obligation to register the Shares, the Warrant or the Warrant Shares,
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws in reliance upon exemptions from registration for
non-public issuances of securities by issuers of such securities.  Purchaser
understands that the Shares, the Warrant and the Warrant Shares, or any interest
therein, may not be, and agrees that the Shares, the Warrant and the Warrant
Shares or any interest therein, will not be, resold or otherwise disposed of by
Purchaser unless they are subsequently registered under the Securities Act and
under appropriate state securities laws or unless Purchaser provides the Company
with an opinion of counsel satisfactory to the Company that an exemption from
registration is available.  Purchaser further understands that each certificate
representing the Shares, the Warrant or the Warrant Shares and any other
securities issued in respect thereto upon any stock distribution,
recapitalization, merger, consolidation or similar event, are expected (unless
otherwise permitted by the provisions of this Section or by applicable law) to
be stamped or otherwise imprinted with a legend in substantially the following
form (in addition to any legend required under applicable state securities
laws):

 THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY
STATE AND MAY BE SOLD OR TRANSFERRED UNLESS THEY ARE SUBSEQUENTLY REGISTERED
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.

(h) Purchaser Understandings.  Purchaser affirms that he has been informed of
and understands the following:

(i) There are substantial restrictions on the transferability of the Shares, the
Warrant and the Warrant Shares under the Securities Act; and

(ii) No federal or state agency has made any finding or determination as to the
fairness of the Shares, the Warrant or the Warrant Shares for public investment
or any recommendation or endorsement of the Shares, the Warrant or the Warrant
Shares.

4

 



(i) None of the following information has ever been represented, guarantied, or
warranted to Purchaser expressly or by implication, by the Company, or any
agents or employee of the Company, or by any other person:

(i) The approximate or exact length of time that Purchaser will be required to
hold the Shares, the Warrant or the Warrant Shares;

(ii) The percentage of profit and/or amount of or type of consideration, profit
or loss to be realized, if any, as a result of an investment in the Shares, the
Warrant or the Warrant Shares; or

(iii) That the past performance or experience of the Company, or associates,
agents, affiliates, or employees of the Company or any other person, will in any
way indicate or predict economic results in connection with the purchase or
ownership of the Shares, the Warrant or the Warrant Shares.

(j) Purchaser hereby agrees to hold harmless, the Company, its directors,
officers, employees, agents and representatives, and any person participating in
the purchase and sale of the Shares, the Warrant or the Warrant Shares from and
against any and all liability, damage, cost and expenses incurred on account of
or arising out of:

(i) Any inaccuracy in the declarations, representations, and warranties herein
above set forth;

(ii) The disposition of any of the Shares, the Warrant or any Warrant Shares by
Purchaser contrary to the foregoing declarations, representations and
warranties; or

(iii) Any action, suit or proceeding based in whole or in part upon (A) the
claim that said declarations, representations, or warranties were inaccurate or
misleading or otherwise cause for obtaining damages or redress from the Company;
(B) the disposition of any of the Shares, the Warrant or any Warrant Shares; or
(C) the breach by Purchaser of any provision of this Agreement.

7. Indemnification.  Purchaser hereby covenants and agrees to indemnify the
Company (including its directors, officers, employees and agents) and any person
participating in the distribution of the Shares, the Warrant and the Warrant
Shares and hold them harmless from and against any and all liability, damage,
costs (including legal fees and court costs) and expenses incurred on account of
or arising out of (i) any inaccuracy in the declarations, representations, and
warranties of Purchaser herein above set forth; (ii) the disposition of any of
the Shares, the Warrant or the Warrant Shares contrary to the foregoing
declarations, representations and warranties; and (iii) any action, suit or
proceeding based upon (A) the claim that said declarations, representations, or
warranties were inaccurate or misleading or otherwise cause for obtaining
damages or redress from the Company; (B) the disposition of any of the Shares,
the Warrant or any Warrant Shares; or (C) the breach by Purchaser of any
provision of this Agreement.

5

 

 

8. Miscellaneous.

(a) Entire Agreement.  This Agreement, together with its exhibits and any other
documents referenced herein, constitute the entire contract between the Company
and Purchaser relative to the purchase and sale of the Shares, the Warrant or
any Warrant Shares and supersede any and all prior or contemporaneous oral or
written agreements, understandings and discussions with respect thereto.

(b) Expenses.  The Company and Purchaser will each bear its own legal and other
fees and expenses in connection with the transactions contemplated in this
Agreement.

(c) Counterparts.  This Agreement may be executed in two or more counterparts,
(including by facsimile or electronic mail) each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

(d) Headings.  The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.

(e) Survival of Representations and Warranties.  The representations and
warranties of the parties contained in or made pursuant to this Agreement shall
survive the execution of this Agreement and the Closing.

(f) Amendments.  Any term or provision of this Agreement may be amended and the
observance of any term, condition, or provision of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by a written instrument signed by the Company and Purchaser.

(g) Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision was excluded and shall be enforceable in accordance with its terms.

(h) Acknowledgement as to Counsel.  The parties acknowledge and agree that
counsel for the Company has prepared this Agreement and the other documents
contemplated hereby as counsel to the Company and not as counsel to Purchaser
and that Purchaser has been advised and given opportunity to retain his, her or
its own counsel at his, her or its own expense.

(i) Governing Law.  This Agreement shall be governed and construed for all
purposes in accordance with the laws (without giving effect to the principles
governing conflicts of laws) of the State of Texas.  The parties hereby subject
themselves to the jurisdiction of the Federal and state courts located within
Bexar County, State of Texas.

[Balance of Page Intentionally Blank. Signature on Following Pages.]

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed (or caused this Agreement
to be executed by their duly authorized representative) as of the date first
written above.

“PURCHASER”:

Flagship Oil and Gas Corp.,
a Texas corporation

By: _________________________________
Name: `________________________________
Title: _________________________________

 

“COMPANY”:

Digerati Technologies, Inc.
a Nevada corporation

By: _________________________________
Name: _________________________________
Title: _________________________________

7

